Appellant was charged with drunkenness in a public place, and under allegations that he was a third offender he was fined the sum of $400.00, and he appeals.
Article 61, P. C., provides that upon a third or any subsequent conviction for the same misdemeanor offense, the punishment shall be increased so as not to exceed four times the penalty in ordinary cases. Therefore, the jury were within the law when they gave appellant the $400.00 fine.
There are no bills of exception in the record.
The judgment will be affirmed.